ORDER
In 1979, the General Assembly created the South Carolina Court of Appeals for the purpose of reducing South Carolina’s appellate backlog. The Court of Appeals reviews criminal as well as civil appeals and this Court reviews its decisions by writ of certiorari only where special reasons justify the exercise of that power.
We recognize that criminal and postconviction relief litigants have routinely petitioned this Court for writ of certiorari upon the Court of Appeals’ denial of relief in order to exhaust all available state remedies.1 We therefore declare that in all appeals from criminal convictions or postconviction relief matters, a litigant shall not be required to petition for rehearing and certiorari following an adverse decision of the Court of Appeals in order to be deemed to have exhausted all available state remedies respecting a claim of error. Rather, when the claim has been presented to the Court of Appeals or the Supreme Court, and relief has been denied, the litigant shall be deemed to have exhausted all available state remedies. This order shall become effective immediately.
IT IS SO ORDERED.
/s/ George T. Gregory. Jr. C.J.
/s/ David W. Harwell A.J.
/s/ A. Lee Chandler A.J.
/s/ Ernest A. Finnev. Jr. A.J.
Is/ Jean H. Toal A.J.

 See 28 U.S.C.A. § 2254(b)-2254(c) (1977).